           Case 8:20-cv-01028-PX Document 3 Filed 04/21/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                               GREENBELT DIVISION

KEITH SETH, et al.,                                  )
Individually and on behalf of a class                )
of similarly situated persons,                       )
                                                     )
       Plaintiffs-Petitioners,                       )
                                                     )      Case No.
               v.                                    )
                                                     )
MARY LOU MCDONOUGH,                                  )
In her official capacity as                          )
Director of the Prince George’s County               )
Department of Corrections,                           )
                                                     )
                                                     )
       Defendant-Respondent.                         )


 PLAINTIFFS’ EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER
                   AND PRELIMINARY INJUNCTION
       Plaintiffs respectfully move this Court for the entry of a temporary restraining order and

preliminary injunction. As more fully articulated in the attached memorandum, Defendant’s

actions in response to the COVID-19 pandemic have violated their rights under the Eighth and

Fourteenth Amendments of the United States Constitution.

       Further, a subset of Plaintiffs, all of whom are medically vulnerable persons, petitions

this Court for writs of habeas corpus under 28 U.S.C. § 2241.

Respectfully submitted on April 20, 2020,


                                               By s/Elizabeth Rossi
                                                 Elizabeth Rossi
                                                 Bar No. 19616
                                                  Katherine Chamblee-Ryan
                                                 application to the Bar of this Court pending
                                                 Olevia Boykin
                                                 application forthcoming
                                                 Ryan Downer
                                                 application pending
           Case 8:20-cv-01028-PX Document 3 Filed 04/21/20 Page 2 of 2



                                                 CIVIL RIGHTS CORPS
                                                 1601 Connecticut Ave. NW, Suite 800
                                                 Washington, D.C. 20009
                                                 katie@civilrightscorps.org
                                                 610-931-7715
                                                 Attorneys for Plaintiffs


                            CERTIFICATE OF SERVICE

I hereby certify that on April 21, 2020 I caused the foregoing document to be electronically

transmitted to the Clerk’s Office using the CM/ECF System for filing. This Emergency Motion

for Temporary Restraining Order and Preliminary Injunction will be served in accordance with the

Federal Rules of Civil Procedure.

                                                 Date: Apr. 21, 2020
                                                                              /s/Elizabeth Rossi
                                                                                Elizabeth Rossi
